 


110 HR 1253 IH: To designate the Department of Veterans Affairs Outpatient Clinic in Rochester, Minnesota, as the 
U.S. House of Representatives
2007-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1253 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2007 
Mr. Walz of Minnesota introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To designate the Department of Veterans Affairs Outpatient Clinic in Rochester, Minnesota, as the Charles W. Lindberg Department of Veterans Affairs Outpatient Clinic. 
 
 
1.Designation of Charles W. Lindberg Department of Veterans Affairs Outpatient Clinic 
(a)DesignationThe Department of Veterans Affairs Outpatient Clinic located at 1617 Skyline Drive, Rochester, Minnesota, shall after the date of the enactment of this Act be known and designated as the Charles W. Lindberg Department of Veterans Affairs Outpatient Clinic. 
(b)ReferencesAny reference in any law, regulation, map, document, record, or other paper of the United States to the outpatient clinic referred to in subsection (a) shall be considered to be a reference to the Charles W. Lindberg Department of Veterans Affairs Outpatient Clinic.  
 
